United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Newport Beach, CA, Employer
)
___________________________________________ )
D.B., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2169
Issued: August 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2008 appellant filed a timely appeal from a decision of the May 13, 2008
Office of Workers’ Compensation Programs which denied his emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On August 23, 2005 appellant, then a 47-year-old letter carrier, filed an occupational
disease claim alleging that he developed depression, anxiety and panic attacks due to workrelated stress. He became aware of his condition and realized it was related to his employment
on August 20, 2003. Appellant stopped work on April 15, 2005.

In a July 24, 2005 statement, appellant alleged that he was harassed and subject to
reprisal by management and coworkers. In June 1997, his postmaster improperly accused him of
throwing out mail and violated his privacy. In August 2003, Karin Rueckert, a coworker,
accused appellant of rolling up windows in her mail truck and verbally assaulted him. In
August 2003, while appellant prepared a diagram of the postal parking lot, he noted being
approached by Ms. Rueckert who “baited” him. He alleged that he was forced to resign his
position as an on-the-job-trainer, safety captain and welfare committee member because of the
hostile situation with Ms. Rueckert. On July 26, 2004 a union steward informed him that
Ms. Rueckert spread rumors that appellant scratched and dented her car. Appellant alleged that
on June 9, 2004, Ms. Rueckert threw a red book at him. On August 22, 2003 after requesting
financial and insurance information from Sheree Coates, his manager, she held a meeting for all
employees and stated that she would not be taken to task for “threats of suicidal violence.”
Appellant believed her comments were directed at him. He stated that, on August 22, 2003,
Ms. Coates improperly referred him for a confidential interview for disrupting the workroom
floor and, on April 15, 2005, threatened discipline when he advised her that he was leaving work
due to job stress. On April 15, 2005 Brent Jones, his supervisor, intimidated and harassed him
by instructing him to distribute an unspecified amount of swing mail because he had 1 hour and
45 minutes of downtime. Appellant contended that Mr. Jones was improperly estimating his
work time based on the delivery operations information system (DOIS) which was rejected as the
sole source of route time determination. He alleged that management did not notify him of all
biddable open craft positions. Appellant stated that Ms. Coates coerced him to reveal the name
of the coworker he saw reviewing a confidential file. He noted that Ms. Rueckert placed
cardboard around his case on August 13, 2003 that caused stress. Appellant was later questioned
by a threat assessment investigation team about the incident and became upset.
Appellant submitted a May 9, 2005 Equal Employment Opportunity (EEO) complaint
asserting that on April 15, 2005 his supervisor asserted, in front of coworkers, that he had
personal problems, instructed him to use downtime to carry his mail and denied him access to a
union representative. He submitted several May 10, 2005 grievance settlement forms and an
August 22, 2005 referral for a confidential interview from Ms. Coates.
In a July 26, 2005 report, Dr. Hosea Brown, III, a Board-certified internist, treated
appellant for anxiety due to work incidents starting in August 2003. He diagnosed generalized
anxiety disorder and depression and opined that appellant’s injuries were work related. An
August 22, 2005 report from Dr. Norman Reichwald, a Board-certified psychiatrist, diagnosed
major depressive disorder and panic disorder. Appellant reported that harassment by another
coworker caused his depression. In reports dated September 22 to November 21, 2005,
Dr. Reichwald treated him for depression due to workplace stress. He opined that appellant’s
injuries were due to workplace events, specifically mentioning a verbal altercation over work
performance on April 15, 2005 as a contributing factor to his condition.
In an August 20, 2003 statement, Ms. Coates advised that on August 19, 2003, Dan Jette,
a workplace intervention specialist, investigated a conflict between appellant and Ms. Rueckert,
who noted being afraid of appellant and alleged that he gave her orders and stared at her. The
investigation found appellant was responsible for inciting the conflict. Appellant was given
workplace behavior expectations and was referred to the employee assistance program. On
June 18, 2004 Ms. Coates reported that Eric Shephard, a coworker, complained that appellant

2

stared at him and intimidated him by discussing his job performance with supervisors. In an
April 15, 2005 memorandum, she noted that appellant became upset and sought to leave work
after Mr. Jones asked him to complete his route and carry swing mail. Mr. Jones noted that
appellant’s mail volume supported 6.5 hours of work and he had asked appellant to carry an
additional 30 minutes of swing mail. Ms. Coates reported appellant’s unhappiness with the
removal of his case equipment when an analysis of mail routes by management and the union
showed that his route did not meet the criteria for extra equipment. On September 7, 2005 she
stated that, on April 15, 2005, appellant became upset after his supervisor instructed him to assist
with another route. Appellant argued with his supervisor and walked off the workroom floor
with his work unfinished. Ms. Coates noted his history of inciting conflict with coworkers and
customers and becoming argumentative with supervisors. On December 8, 2005 she stated that
Ms. Rueckert was responsible for maintaining the address management data base or redbook and
complained that appellant would not cooperate. Ms Rueckert denied throwing the redbook at
appellant; rather she noted placing the book on his case ledge and leaving immediately.
The employing establishment submitted records from Mr. Jones. On September 21, 2001
Mr. Jones reported that Dan McGinn, a coworker, complained that appellant overheard a
conversation and began to push Mr. McGinn and shout at him. On August 6, 2003 he had an
official discussion with appellant for failure to follow instructions, noting that appellant
improperly cased a bundle of mail on August 5, 2003. On April 15, 2005 Mr. Jones requested
assistance from all carriers who were out of mail and asked appellant to complete a 30-minute
swing delivery as his route only had mail volume to support 6.5 hours of work. Appellant
declined and indicated that he wanted to go through pink cards. He subsequently spoke to
appellant in his office with a neutral witness present and advised that he was required to provide
8 hours of work and appellant’s volume justified 6.5 hours. On December 29, 2005 Mr. Jones
investigated appellant’s claim that Ms. Rueckert threw a redbook and noted that there were no
witnesses. Ms. Rueckert reported setting the redbook next to appellant and immediately leaving.
On August 21, 2003 Mr. Jette reported investigating a conflict between appellant and
Mr. Rueckert about allegations of a hostile work environment. He expressed concern that
appellant was harassing Ms. Rueckert.
On November 23, 2005 the Office asked appellant and the employing establishment to
provide additional evidence. Appellant submitted statements dated November 18, 2005 to
February 17, 2006 and reiterated his allegations. He was treated by Dr. Hisham Korraa, a Boardcertified internist, from May 12 to December 14, 2005, for work-related anxiety and stress.
In a December 8, 2005 statement, Ms. Rueckert denied throwing a book at appellant. She
noted being responsible for interviewing carriers as to the accuracy of their route and had
attempted to interview appellant; however, he would not cooperate. She placed the red book on
appellant’s ledge. In an e-mail dated December 29, 2005, Ms. Coates noted appellant created
problems with other coworkers and had a history of not following instructions.1 In an April 10,
1

Ms. Coates documented incidents, including a January 2, 2001 customer complaint about appellant’s conduct
while delivering mail, July 12, 2003, when he confronted Ms. Rueckert about leaving her postal vehicle unsecured,
July 23, 2003, when he was instructed not to case the third bundle of mail August 6, 2003, when a discussion was
held with appellant for failure to follow instructions about casing the third bundle, August 11, 2003, when a union
representative investigated an ongoing conflict with Ms. Rueckert; and March 11 and June 18, 2004, when Brent
Pate and Mr. Shephard, both carriers, complained of appellant’s intimidating behavior.

3

2006 conference memorandum, she reported that appellant approached her three times regarding
the postal vehicle window. In an August 3, 2006 statement, Pamela Richardson, an injury
compensation specialist, noted that she had contacted appellant and a union steward when open
craft positions became available and that appellant bid on several jobs. Also submitted was a
December 27, 2005 report from the Office of the Inspector General (OIG) that was initiated
when appellant was suspected of misrepresenting his condition to the Office.
In an August 7, 2006 decision, the Office denied appellant’s claim finding that her
emotional condition did not arise in the performance of duty.
Appellant requested an oral hearing which was held on December 12, 2006. He
submitted evidence previously of record and also achievement awards dated June 17, 1997 to
February 15, 2001 for exceptional performance. On November 4, 2006 Dr. Korraa noted
treatment of post-traumatic stress disorder and major depression. Appellant reported being
accused and ridiculed at work which caused extreme anxiety and an inability to perform his
duties. In a December 18, 2006 letter, Rich Cowan, a union steward, stated that he attended an
August 2003 meeting in which management and the union agreed to remove cardboard that
Ms. Rueckert put around appellant’s case as she did not obtain prior approval and it created a
safety hazard. Ms. Rueckert placed the cardboard around appellant’s case because he stared at
her. On January 24, 2007 appellant asserted that Mr. Jones’ statements were inaccurate and
misleading.
The employer submitted bid postings of May 31, June 13, July 28, August 15,
September 26, October 3, October 17 and November 1, 2005 and January 19, 2007. In a
January 10, 2007 statement, Mr. Jones indicated that appellant reported Ms. Rueckert for failing
to secure her postal vehicle on two occasions. He investigated the allegations and determined the
most appropriate course of action. Mr. Jones denied harassing appellant about his mail route on
April 15, 2005; rather, he noted the office workload had declined dramatically and he sought
assistance from those carriers whose mail volume was less than eight hours. He noted that most
carriers provided additional assistance but appellant was particularly uncooperative. Mr. Jones
spoke with appellant privately and, as no steward was available, a neutral witness was present.
He denied mentioning appellant’s personal problems or accusing him of crying on the workroom
floor.
In a February 22, 2007 decision, an Office hearing representative affirmed the August 7,
2006 decision. The hearing representative found that Ms. Rueckert’s placement of cardboard
around appellant’s case on August 13, 2003 was a compensable work factor; however, the
medical evidence did not establish that this caused appellant’s emotional condition.
On February 7, 2008 appellant requested reconsideration. He asserted that the employing
establishment informed him of only 2 out of 14 vacant assignments. In a January 28, 2007 letter,
Michele Valenzuela Ingram, a former supervisor, noted that she investigated a complaint that
appellant was disposing of mail and found it to be unfounded. On May 29, 2007 Dr. Reichwald,
stated that the events August 13, 2003, specifically the placement of cardboard around
appellant’s workstation were recorded in his initial evaluation on August 22, 2005. He advised
that the onset and cause of appellant’s disabling symptomology coincided with the events of
August 13, 2003. Dr. Reichwald diagnosed major depressive disorder, single episode in partial

4

remission. On January 2, 2008 he opined that this was the result of ongoing patterns of work
stress. Appellant reported that he was detained for 10 minutes on April 15, 2005, by his
managers after requesting to go home sick and had requested to be notified of any job bids but
received notification of only two bids. Dr. Reichwald opined that his disabling symptoms were
due to a pattern of harassment which included specific violations of his work contract and events
described in prior reports.
In an April 14, 2008 statement, Ms. Coates explained that the employing establishment
provided appellant craft bids as he requested by mail. Appellant previously bid on a carrier
position while he was off work and was awarded a position which took effect on May 14, 2005,
at another station. Ms. Coates noted that appellant was advised to direct any other work-related
documents to the manager at his new station. She further indicated that appellant’s work time
was not estimated using the DOIS system as alleged; rather it was calculated by observation.
By decision dated May 13, 2008, the Office denied modification of the February 22, 2007
decision.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to as the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.5 When an employee
experiences emotional stress in carrying out his employment duties, and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of an in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.6
There are situations where an injury or an illness has some connection with the employment but
2

Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

6

Lillian Cutler, supra note 3.

5

nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to his regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.9
ANALYSIS
Appellant alleged that he was harassed, subject to reprisals and retaliated against by
management and his coworker. He alleged that in 1997 the postmaster improperly accused him
of disposing of mail and violated his privacy. In August 2003, Ms. Rueckert improperly accused
appellant of rolling up the windows of her postal vehicle and had verbally baited him when he
attempted to document that her vehicle was unsecured. On June 9, 2004 Ms. Rueckert allegedly
threw a red book at appellant and told coworkers that he scratched and dented her car. On
April 15, 2005 Mr. Jones harassed appellant by instructing him to perform an additional 30
minutes of swing mail.
To the extent that incidents alleged as constituting harassment by a supervisor and
coworkers are established as occurring and arising from appellant’s performance of his regular
duties, these could constitute employment factors.10 However, for harassment to give rise to a
compensable disability under the Act there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under the Act.11

7

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 3.
8

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

Id.

10

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

11

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).

6

The factual evidence fails to support appellant’s claim for harassment or retaliation. As
to his allegation that in 1997 he was accused of disposing of mail, the record does not support
that he was harassed. On January 28, 2007 Ms. Ingram, a former supervisor, noted investigating
the matter and concluded that the complaint was unfounded. Appellant alleged that,
Ms. Rueckert improperly accused him of rolling up the windows of her vehicle, and mocked him
in August 2003. Ms. Rueckert denied the allegations. She noted appellant approached her three
times insisting that she completely close the window and she advised him that she had
permission from a supervisor regarding the window. The evidence does not support allegations
that on June 9, 2004 Ms. Rueckert threw a red book at appellant or that she told coworkers that
he scratched and dented her car. On December 8, 2005 she denied the allegations, noting that
she did not throw a book at appellant or verbally abuse him. Ms. Rueckert explained that she
was interviewing carriers about route information and that appellant was noncooperative. She
placed the book on his ledge and left.
Appellant alleged that Mr. Jones harassed him by assigning him an additional 30 minutes
of swing mail; however, the evidence does not support this allegation. Mr. Jones noted that the
Office workload had declined and he sought assistance from those carriers whose mail volume
did not support eight hours of work. He advised that appellant’s mail volume only supported 6.5
hours of work and requested that appellant carry an additional 30 minutes of swing mail.
Similarly, Ms. Coates denied harassing appellant on April 15, 2005. She contended that he
became upset and argumentative after Mr. Jones asked him to assist with another route and
walked off the workroom floor leaving his work assignment unfinished. There is no evidence
that appellant was singled out or treated disparately. Although he alleged that his supervisors
engaged in actions which he believed constituted harassment, he provided insufficient evidence
to establish his allegations.12
Appellant also alleged verbal abuse by Ms. Rueckert. The Board has recognized the
compensability of verbal abuse under certain circumstances. This does not imply; however, that
every statement uttered in the workplace will give rise to coverage under the Act.13 The Board
finds that the evidence does not establish that Ms. Rueckert verbally abused appellant. Appellant
provided insufficient evidence, such as witness statements, to establish his allegations.
Ms. Rueckert denied that she ever threatened appellant or spoke to him in a hostile manner.
Appellant has not shown how any comments by Ms. Rueckert rise to the level of verbal abuse or
otherwise fall within coverage of the Act.14
Appellant also filed an EEO claim for harassment; however, the Board notes that
grievances and EEO complaints, by themselves, do not establish that workplace harassment or

12

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
13

Charles D. Edwards, 55 ECAB 258 (2004).

14

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).

7

unfair treatment occurred.15 He has not established a compensable employment factor under the
Act with respect to the claimed harassment or verbal abuse.
Certain of appellant’s allegations also relate to administrative or personnel actions. In
Thomas D. McEuen,16 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment are not covered under the Act
as such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
the Act would attach if the factual circumstances established error or abuse by management in
dealing with the employee. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.17
Appellant contended that he was improperly disciplined. The Board finds that his
manager did not act unreasonably in this administrative matter.18 Although the handling of
disciplinary actions and evaluations are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.19 Appellant alleged
that, on August 22, 2003, Ms. Coates improperly disciplined him for disrupting the workroom
floor and threatened disciplinary action on April 15, 2005, when he informed her that he was
leaving work due to illness. On August 20, 2003 Ms. Coates noted that a workplace intervention
specialist investigated matters arising between appellant and Ms. Rueckert and concluded that
appellant was responsible for inciting the conflict. As to discipline on April 15, 2005, she
indicated that appellant became upset and argumentative after his supervisor instructed him to
assist with another route and he walked off the workroom floor with his work assignment
unfinished. The employing establishment did not act unreasonably in response to appellant’s
conduct. Mr. Jones and Ms. Coates explained their actions and denied any abuse. Although
several grievances were settled on May 10, 2005, this does not establish error or abuse.20 The
evidence establishes that employing establishment acted reasonably in response to appellant’s
conduct. Appellant presented no corroborating evidence to support that the employing
establishment erred or acted abusively with regard to these matters.
Appellant alleged that on April 15, 2005, Mr. Jones improperly estimated his work
volume at 6.5 hours and requested he complete a 30 minute swing delivery. The Board notes

15

James E. Norris, 52 ECAB 93 (2000).

16

See supra note 7.

17

See Richard J. Dube, 42 ECAB 916, 920 (1991).

18

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
19

Id.

20

See Linda K. Mitchell, 54 ECAB 748 (2003) (the mere fact that the employing establishment lessened a
disciplinary action did not establish that the employing establishment erred or acted in an abusive manner).

8

that the assignment of work is an administrative function.21 The manner in which a supervisor
exercises his or her discretion generally falls outside the ambit of the Act. The Board finds that
appellant has not submitted sufficient evidence to establish error or abuse regarding his work
assignments. The evidence does not establish that Mr. Jones acted unreasonably. Mr. Jones
explained that the volume of mail had dramatically declined and he sought assistance from many
mail carriers whose mail volume was less than eight hours per day. Ms. Coates indicated that
appellant’s work time was estimated by direct observation.
Appellant alleged that he was forced to resign his position as on-the-job-trainer, safety
captain and welfare committee member, due to a hostile relationship with Ms. Rueckert. He also
alleged that management failed to notify him of all biddable open craft positions. The Board has
held that denials by an employing establishment of a request for a different job, promotion or
transfer are not compensable factors of employment under the Act, as they do not involve the
employee’s regular or specially assigned work duties, but rather constitute a desire to work in a
different position.22 Ms. Coates explained that appellant was provided notice of all appropriate
jobs and that her station was not responsible for providing such information after appellant
accepted a job at another station. Appellant has presented no evidence to support that
management acted unreasonably. He has not established a compensable factor of employment in
this regard.
Appellant alleged that Ms. Coates coerced him into revealing the name of a coworker
who he witnessed reviewing a confidential file in her office. On August 22, 2003 she directed
comments at him in a meeting stating that she would not be taken to task for “threats of suicidal
violence.” The Board has found that an employee’s complaints concerning the manner in which
a supervisor performs her duties as a supervisor or the manner in which a supervisor exercises
her supervisory discretion fall, as a rule, is outside the scope of coverage provided by the Act.
This principle recognizes that a supervisor or manager in general must be allowed to perform her
duties that employees will at times dislike the actions taken, but that mere disagreement or
dislike of a supervisory or management action will not be actionable, absent evidence of error or
abuse.23 Appellant presented no evidence or witness statements to support that she erred or acted
abusively with regard to these allegations. He has not established that these matters rise to the
level of compensable employment factors.
The Office found that appellant established a compensable factor of employment when
on August 13, 2003 Ms. Rueckert, improperly placed cardboard around his case. The record
supports this finding as Mr. Cowan, a union steward, reported that Ms. Rueckert was instructed
to remove the cardboard because she failed to obtain permission and it created a safety hazard.
The Board finds that appellant has established a compensable factor of employment with respect
to this allegation.
21

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

22

Donald W. Bottles, 40 ECAB 349, 353 (1988). See also D.L., 58 ECAB ___ (Docket No. 06-2018, issued
December 12, 2006) (the assignment of work by a supervisor, the granting or denial of a request for a transfer and
the assignment to a different position are administrative functions that are not compensable absent error or abuse).
23

See Marguerite J. Toland, 52 ECAB 294 (2001).

9

However, appellant’s burden of proof is not discharged by the fact that he has established
an employment factor which may give rise to a compensable disability under the Act. To
establish his occupational disease claim, he must also submit rationalized medical evidence
establishing that his claimed conditions are causally related to the accepted compensable
employment factor.24 While the medical evidence shows that appellant has a diagnosed
condition, it does not adequately explain how the employment factor caused or contributed to his
emotional condition.
Dr. Korraa treated appellant for post-traumatic stress disorder, depression, anxiety and
stress. Appellant reported a history of being ridiculed at work which caused extreme anxiety and
an inability to perform his duties. On July 26, 2005 Dr. Brown treated appellant for anxiety
caused by work incidents. However, he did not provide a rationalized medical opinion
explaining how appellant’s condition was caused or aggravated by accepted compensable
factors.25 Neither physician addressed how Ms. Rueckert’s August 13, 2003 placement of
cardboard around his case caused or contributed to the diagnosed conditions.
In a May 29, 2007 report, Dr. Reichwald noted the August 13, 2003 incident involving
the placement of cardboard around appellant’s workstation and asserted that this was recorded in
his initial evaluation of August 22, 2005. He noted that the onset of appellant’s disabling
symptomology coincided with this event and was the predominant cause of his disabling
symptomology. Dr. Reichwald diagnosed major depressive disorder, single episode in partial
remission. Although he referenced the August 13, 2003 incident, he did not adequately explain
how this factor caused or contributed to appellant’s emotional condition. Dr. Reichwald did not
explain the reasons that supported his opinion on causal relationship regarding why placement of
cardboard around appellant’s workstation caused or aggravated a diagnosed emotional condition
and why any such condition would not have been the result of nonwork-related factors. Other
reports from him are insufficient as they do not specifically address the August 13, 2003
employment incident in addressing the cause of appellant’s emotional condition.
The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed conditions are causally related to the compensable work factor.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

24

See William P. George, supra note 12.

25

Id.; see also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical
reports not containing rationale on causal relationship are entitled to little probative value).

10

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

